Filed 12/4/14 P. v. Alves CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E060805

v.                                                                       (Super.Ct.No. FVA1302052)

BRENT D'VAUGHN ALVES,                                                    OPINION

         Defendant and Appellant.


         APPEAL from the Superior Court of San Bernardino County. Colin J. Bilash,

Judge. Affirmed.

         Thomas K. Macomber, under appointment by the Court of Appeal, and Brent

D’Vaughn Alves, in pro. per., for Defendant and Appellant.

         No appearance for Respondent.

         Defendant and Appellant Brent D’Vaughn Alves pled no contest to possession of

methamphetamine (count 1; Health & Saf. Code, § 11378)1 and possession of marijuana


         1
        All further statutory references are to the Health and Safety Code unless
otherwise indicated.

                                                             1
(§ 11359). Defendant additionally admitted having suffered two prior narcotics

convictions (§ 11370.2, subd. (c)) and four prior prison terms (Pen. Code, § 667.5, subd.

(b)). Pursuant to his agreement with the court, and over the People’s objection, the court

imposed an aggregate sentence of six years’ incarceration, suspended, and granted

defendant felony probation for three years.

       After counsel filed the notice of appeal, this court appointed counsel to represent

defendant. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal. 3d 436, and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case, a summary of the facts, and requesting this court to undertake a review of the

entire record. Defendant was offered the opportunity to file a personal supplemental

brief, which he has done. In his brief, defendant argues the court erred in denying his

section 1538.5 motion, erred in denying his section 995 motion, and that defendant was

denied an investigator and adequate law library access. We affirm the judgment.

                   FACUTAL AND PROCEDURAL BACKGROUND

       On November 13, 2013, a Rialto Police Officer observed defendant in an alley

with an open beer can in his hand. As the officer drove closer, defendant placed the can

on the curb next to him. Under the City of Rialto Municipal Code it is unlawful for any

individual to have an open alcohol container in public. The officer walked up to

defendant and asked him for identification. Defendant gave the officer identification.

The officer asked defendant what he was doing. Defendant responded he was having a

beer. Defendant had a white plastic grocery bag directly at his side which he said

belonged to him.

                                              2
       The officer ran defendant’s name through dispatch and confirmed defendant had

three valid misdemeanor warrants for his arrest. The officer placed defendant under

arrest, put handcuffs on him, searched his pockets, and put him in the officer’s patrol

vehicle.

       Defendant asked if he could give the white plastic bag containing his possessions

to his sister. However, defendant’s sister was not at the location of defendant’s arrest at

that time. Defendant said his CD player and CDs were inside the bag.

       The officer searched the bag prior to agreeing to surrender it to defendant’s sister

in order to ensure nothing illegal or potentially dangerous was inside. The officer also

wanted to inventory the contents to ensure all the items were given to defendant’s sister

to protect against accusations of theft.

       Along with defendant’s CD player and CDs, the officer found two vials inside the

bag containing four baggies of what the officer suspected was marijuana. In addition, the

other found a bag containing 14 smaller baggies of what the officers suspected was

methamphetamine. The suspected methamphetamine field tested positive for

methamphetamine. The officer also found a marijuana cigar or blunt.

       The court granted defendant’s motion to represent himself prior to the preliminary

hearing. Defendant filed a number of motions, including a motion to dismiss, two

demurrers, a motion to suppress the evidence, and a motion to set aside the information.

The court denied defendant’s demurrers and motion to set aside the information.

       On January 31, 2014, the court began a hearing on defendant’s motion to suppress

at which the arresting officer testified. On February 4, 2014, the court continued the

                                             3
hearing at which defendant and his sister testified. Defendant testified he was sitting on

the steps of his apartment adjacent to a private alleyway when the officer contacted him.

He was not drinking a beer. The court denied defendant’s motions to suppress and

dismiss.

       On February 11, 2014, over the People’s objection, defendant pled no contest to

the sheet and to a misdemeanor driving under the influence charge in another case in

return for a suspended six-year jail sentence and grant of three years probation.

                                      DISCUSSION

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we have

independently reviewed the record for potential error and find no arguable issues.

                                      DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                               CODRINGTON
                                                                                             J.

We concur:


HOLLENHORST
                 Acting P. J.


RICHLI
                           J.




                                             4